E Cash, Inc. 402 West Broadway, 26th Floor San Diego, California92101 (619) 564-7100 Via Edgar January 17, 2007 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington D.C. 20002 Re: E Cash, Inc. Request to Withdraw Notice of Termination on Form15-12(g) (RW) SEC File Number 000-29447 Ladies and Gentlemen: Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended (the "Securities Act"),E Cash, Inc. (the " Registrant") hereby requests immediate withdrawal of its Notice of Termination on Form 15-12(g) (File No.000-29447), which was filed with the Securities and Exchange Commission (the "Commission") on October 9, 2007 (the "Notice of Termination"). The Registrants believes that withdrawal of the Notice of Termination is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act. The Registrant is withdrawing the Notice of Termination to avoid the automatic termination of its reporting requirements under the Securities Exchange Act of 1934, as amended and recognizes the requirement, upon this withdrawal, for the Registrant to ensure that all filings pursuant to the Securities Exchange Act of 1934, as amended are made within sixty days of this Request to Withdraw Notice of Termination. Please note that the Notice of Termination was a voluntary filing under Section 12(g) of the Securities Exchange Act of 1934, as amended. It is our understanding that this application for withdrawal of the Notice of Termination will be deemed granted as of the date that it is filed with the Commission unless, within fifteen days after such date, the Registrant receives notice from the Commission that this application will not be granted. If you have any questions regarding this application for withdrawal, please contact the undersigned at (619) 342-7440, or the Company's counsel, Joseph I. Emas at (305) 531-1174. November 21, 2007 Very truly yours, By /s/ Michael D. Chermak Michael D. Chermak Chief Executive Officer
